Citation Nr: 1110504	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  00-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cardiovascular disability manifested by chest pain.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disability.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from October 5, 1972, to January 24, 1986.  According to an administrative decision dated in August 1986, the Veteran's active service from October 5, 1972, to October 29, 1982, was honorable, but his active service from October 30, 1982, to January 24, 1986, was dishonorable.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims were remanded for additional procedural development in July 2004 and December 2005.

In January 2008, the Board denied the claim of entitlement to service connection for a bilateral knee disability and remanded the remaining claims.  The Veteran appealed the denial of service connection for a bilateral knee disability to the United States Court of Appeals for Veterans Claims (Court) and, in a November 2009 Memorandum Decision, the Court set aside the January 2008 Board decision and remanded the case to the Board for readjudication consistent with the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

As detailed below, the claim for service connection for a bilateral knee disability is being remanded for further development pursuant to instructions from the Court.  As for the remaining issues on appeal, which were previously remanded in July 2004, December 2005 and January 2008, there still exist clear inadequacies in the record and noncompliance with prior remand instructions.  Unfortunately, the Board has no choice but to remand these remaining claims for a fourth time, further wasting the Veteran's time, as well as the Board's.  

With respect to the claim for a bilateral knee disability, the Veteran underwent a VA examination in March 2007, as directed by the December 2005 remand.  The examiner was requested to opine as to whether the Veteran's bilateral knee disability was directly attributable to his period of active duty.  The examiner responded in the negative, reasoning that the Veteran did not evidence a chronic knee condition during service.  However, in rendering his opinion, it does not appear that the examiner considered an August 1973 service treatment record which indicates that the Veteran's knee problem "probably will be chronic, and there is not much he can do [about it]."  Accordingly, as the March 2007 VA examiner's opinion is based on an inaccurate factual premise, this issue must be remanded so that the Veteran can undergo a new VA examination which properly addresses the matter of chronicity during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide a medical examination, the report must be adequate for rating purposes).

With respect to the claim for a gastrointestinal disability, this matter was previously remanded in December 2005 in order to afford the Veteran a VA examination regarding the nature, extent, and etiology of the claimed gastrointestinal disability, as service treatment records reflect that the Veteran complained of abdominal pain and vomiting on a number of occasions during active duty.  In March 2007, rather than providing the Veteran a VA gastrointestinal examination, the Veteran was afforded a VA genitourinary examination, requiring a second remand in January 2008.  In December 2009, although the Veteran underwent a VA stomach and duodenum examination, no clinical or diagnostic tests were performed.  Moreover, despite numerous notations in the record of gastroesophageal reflux disease (GERD) and prescriptions of Prevacid to treat the same, the examiner concluded that the Veteran did not evidence a current disability.  As the December 2009 VA examination report is unsupported by any clinical data and is contrary to other evidence of record without providing a rationale, it is inadequate, and this issue must also be remanded so that the Veteran can undergo a new VA gastrointestinal examination.  See Barr, supra; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).

Additionally, with respect to the claims to reopen, the July 2004 and December 2005 remands directed that the Veteran be advised of the criteria for claims to reopen in effect for claims filed before August 29, 2001.  The AMC provided a notice letter in January 2006, but this letter provided the Veteran with notice of the criteria for claims to reopen filed on or after August 29, 2001.  The January 2008 remand again instructed the AMC to afford notice advising the Veteran of the criteria for claims to reopen that was in effect for claims filed before August 29, 2001, as well as notification pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court determined that "VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant."  The Court also noted that "the VCAA requires [VA] to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  

In June 2008, the AMC sent the Veteran a notice letter, which still does not detail the criteria for claims to reopen in effect for claims filed before August 29, 2001.  Additionally, the letter notes that the claims were "previously denied because new and material evidence has not been received."  The Board is stymied as to how the Veteran could construe what is required to reopen his claims from this statement.  Accordingly, the Board finds that a fourth remand of these issues for appropriate notification is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Finally, the Board notes that in July 2010, the Veteran's former attorney informed the RO that he revoked his representation of the Veteran before VA.  He then filed a formal motion with the Board to withdraw as power of attorney in December 2010.  The Board thereafter sent a letter to the Veteran in which he was informed of the same and notified of several choices he had as to representation.  In January 2011, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of National Association of Black Veterans, Inc.  However, it does not appear that the Veteran's representative has had the opportunity to review the claims file and provide a Statement of Accredited Representative in Appealed Case (VA Form 646), prior to certification to the Board.  Therefore, if the benefits sought on appeal remain denied after the above-cited development has been completed, the AMC should ensure that the Veteran's duly appointed representative is provided with a copy of the supplemental statement of the case (SSOC) and afforded the opportunity to provide argument on the Veteran's behalf prior to additional appellate review.  38 C.F.R. §§ 3.103(e), 20.600 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a corrective VCAA notice that explains what constitutes new and material evidence under 38 C.F.R. § 3.156 as in effect for claims to reopen filed before August 29, 2001.  Additionally, the Veteran should be notified of the bases for the previous denials of his claims (i.e., what elements of service connection were lacking when the claims were denied on the merits), so that he may be aware of what evidence would be new and material to reopen the claims.  See Kent, supra.

2.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed bilateral knee disability.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should provide an opinion as to the diagnosis of any bilateral knee disability found to be present.  The examiner should then respond to the following questions:

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the August 1973 service treatment record reflecting that the Veteran's bilateral knee pain would "probably be chronic" constitutes evidence of chronic bilateral knee disease in service?

(B) If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral knee disability is a subsequent manifestation of that same in-service chronic disease, as opposed to being attributable to an intercurrent cause?

(C) If not, is it at least as likely as not (i.e., a 50 percent or greater probability) that the current bilateral knee disability is otherwise related to military service?

3.  Then provide the Veteran with a VA examination for purposes of determining the current nature, extent and etiology of his currently diagnosed gastrointestinal disability.  All testing deemed necessary must be conducted and results reported in detail.  

For any gastrointestinal disability or disabilities diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disability is related to military service, to include complaints of abdominal pain and vomiting therein.

In the event the examiner determines there is no current gastrointestinal disability, the examiner is specifically asked to review and address the numerous diagnoses of GERD by Quality Medical Associates in 2004 and 2005.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  After completing the above action, and any development deemed necessary, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  

Prior to recertification, in accordance with applicable procedure, the Veteran's current representative must be provided an opportunity to submit a VA Form 646 or its equivalent.  All efforts made should be documented and incorporated into the claims file.

A reasonable period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


